PER CURIAM.
Our review of the record, consideration of the briefs and oral arguments, fail to demonstrate reversible error in the decision of the lower court.
The evidence was conflicting and the various claims and contentions of the parties somewhat inconsistent and confusing. In the final analysis, the trial court had to resolve legal and factual issues created by the conduct of the parties over a period of approximately three years, and rendered a decision in this complex litigation which we find is supported by the evidence.
Accordingly, the judgment appealed from is affirmed. Appellee’s motion for assessment of attorney’s fees on appeal is granted, and the cause is remanded to the trial court for determination of the amount.
McCORD, C. J., and BOOTH and LARRY G. SMITH, JJ., concur.